Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS FIRST QUARTER SALES AND EARNINGS Pennsauken, NJ, January 28, 2013 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the first quarter ended December 29, 2012. Sales increased 11% to $191.4 million from $172.7 million in last year’s first quarter. Net earnings increased 86% to $10.2 million in the current quarter from $5.5 million last year.Earnings per diluted share increased 86% to $.54­ for the first quarter from $.29 last year. Operating income increased ­­78% to $15.1 million in the current quarter from $8.5 million in the year ago quarter. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Our foodservice and frozen beverage businesses performed well and helped establish record sales and earnings for the quarter.” J & J Snack Foods Corp.’s principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MAMA TISH’S, SHAPE UPS, and MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, TIO PEPE’S and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, MRS. GOODCOOKIE, CAMDEN CREEK, COUNTRY HOME and READI-BAKE cookies, PATIO burritos and HAND FULLS and HOLLY RIDGE BAKERY filled handheld products. J & J has manufacturing facilities in Pennsauken, Bridgeport and Bellmawr, New Jersey; Scranton, Hatfield and Chambersburg, Pennsylvania; Carrollton, Texas; Atlanta, Georgia; Moscow Mills, Missouri; Pensacola, Florida; Colton, Vernon and Norwalk, California; Holly Ridge, North Carolina; and Weston, Oregon. *MINUTE MAID is a registered trademark of The Coca-Cola Company. -more - J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 29, December 24, Net Sales $ $ Cost of goods sold Gross Profit Operating expenses Marketing Distribution Administrative Other general income ) (1 ) Operating Income Other income (expense) Investment income Interest expense & other ) ) Earnings before income taxes Income taxes NET EARNINGS $ $ Earnings per diluted share $ $ Weighted average number of diluted shares Earnings per basic share $ $ Weighted average number of basic shares -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) December 29, September 29, Cash and cash equivalents $ $ Current marketable securities held to maturity Other current assets Property, plant and equipment, at cost Goodwill Other intangible assets, net Marketable securities held to maturity Marketable securities available for sale - Other Total $ $ Current Liabilities $ $ Long-term obligations under capital leases Deferred income taxes Other long-term liabilities Stockholders' Equity Total $ $ The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof.The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
